DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1 and 16, the limitation, “the trap is connected to the drain cover such that the shower waste is configured to be moved and handled as a single unit, and the shower waste is arranged to be removably received in a side wall of a shower tray,” along with other claim language was not found or fairly taught by the prior art.  Applicant’s argument with regard to the combination of Erlebach and McAlpine and the circular shape of the McAlpine device was persuasive and therefore it would not be obvious to modify Erlebach with McAlpine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	

/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        4/29/2021